Citation Nr: 0917741	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), from November 22, 
2004, through December 27, 2006.

2.  Entitlement to a rating in excess of 30 percent for 
PTSD beyond December 27, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1970.  He had combat service in the Republic of Vietnam.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the RO.

In March 2009, during the course of the appeal, the Veteran 
had a hearing at the RO before the Veterans Law Judge whose 
signature appears at the end of this decision.

The issue of entitlement to a rating in excess of 30 
percent beyond December 27, 2006 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From November 22, 2004 through December 27, 2006, the 
Veteran's PTSD was productive of not more than occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.




CONCLUSION OF LAW

For the period from November 22, 2004 through December 27, 
2006, the criteria for a rating in excess of 30 percent for 
PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development of 
the issue of entitlement to a rating in excess of 30 
percent for PTSD, from November 22, 2004, through December 
27, 2006.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 
After reviewing the record, the Board finds that VA has met 
that duty.

In November 2004, VA received the Veteran's claim of 
entitlement to an increased rating for PTSD.  After 
reviewing the claim, the Board finds no issue as to 
providing an appropriate application form or completeness 
of the application for service connection or for an 
increased rating. 

Following the receipt of his claim, VA notified the Veteran 
of the information and evidence necessary to substantiate 
and complete the claim, including the evidence to be 
provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  In particular, VA informed the 
Veteran that in order to establish an increased rating for 
the Veteran's service-connected disability, the evidence 
had to show that such disability had worsened and the 
manner in which such worsening had affected the Veteran's 
employment and daily life. 38 U.S.C.A. § 5103(a); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). In addition, VA 
notified the Veteran of the specific criteria for rating 
PTSD.  The claim was readjudicated in a September 2007 
supplemental statement of the case.

Following notice to the Veteran, the RO fulfilled its duty 
to assist the Veteran in obtaining identified and available 
evidence needed to substantiate his claim.  The RO obtained 
medical records and reports, reflecting his treatment at VA 
from December 2003 through November 2006, as well as the 
reports of VA examinations, performed in January 2005 and 
December 2006 to determine the extent of impairment due to 
his PTSD.  In addition, he presented relevant evidence and 
testimony at two hearings:  one in March 2007 before a 
Decision Review Officer and the March 2009 hearing before 
the undersigned Veterans Law Judge.  He has not identified 
any outstanding pertinent evidence.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal 
with respect to the issue of entitlement to a rating in 
excess of 30 percent for PTSD, from November 22, 2004, 
through December 27, 2006.  There is no evidence of any VA 
error in notifying or assisting the Veteran that could 
result in prejudice to him that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the issue.

Analysis

The Veteran argues that the 30 percent rating for PTSD, 
from November 22, 2004, through December 27, 2006, does not 
adequately reflect the level of impairment caused by that 
disorder.  Therefore, he maintains that an increased rating 
is warranted for that period.  

After carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
of entitlement to a rating in excess of 30 percent for 
PTSD, from November 22, 2004, through December 27, 2006.  
Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2008). 

PTSD is rated in accordance with the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411. A 30 percent 
rating is warranted, when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD, when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships. Id.

Integral to an evaluation of the level of impairment caused 
by PTSD is the score on the Veteran's Global Assessment of 
Functioning Scale.  That scale is found in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994) (DSM-IV) and reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).

A global assessment of functioning score of 61 to 70 
reflects some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  DSM IV at 32.

A global assessment of functioning score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  Id.  

A global assessment of functioning score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  

The nomenclature in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders has 
been specifically adopted by VA in the evaluation of mental 
disorders.  38 C.F.R. § 4.125, 4.130 (2002).  While 
important in assessing the level of impairment caused by 
psychiatric illness, the global assessment of functioning 
score is not dispositive of the level of impairment cause 
by such illness.  Rather, it is considered in light of all 
of the evidence of record.  See Brambley v. Principi, 
17 Vet. App. 20, 26 (2003).

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

VA outpatient records and reports, as well as the VA 
examination reports show that from March 2004 through 
December 27, 2006, the Veteran's PTSD was manifested 
primarily by sleep impairment; nightmares several times a 
week; intrusive thoughts; avoidance behavior; and self-
imposed isolation.  He also reported a history of anxiety 
and panic attacks several times per week.  While the 
frequency of anxiety and panic  attacks suggest entitlement 
to a higher rating, on balance, the preponderance of the 
evidence more nearly reflects the criteria for a 30 percent 
schedular rating for PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Moreover, the reported 
manifestations were generally consistent with the assigned 
global assessment of functioning scores from 51 to 60, 
which is reflective of moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.  

Reinforcing this finding are the results of the appellant's 
January 2005 VA compensation examination.  That study noted 
normal speech, logical, goal directed thought; and no 
evidence of delusional content, hallucinations, or 
paranoia.  The appellant's appearance was appropriate, and 
there were no gross deficits in his hygiene.  He denied 
suicidal and homicidal ideation, and his affect appeared 
neutral and stable.  He did describe having a sad mood, and 
being angry about the then present state of political 
affairs.  His sleep had recently improved since beginning 
to take medication.  He did endorse middle insomnia due to 
nightmares which reportedly occurred two times per week 
since beginning his medication.  He admitted to conducting 
perimeter checks of his property every four to five hours.  
The pertinent diagnosis was mild to moderate posttraumatic 
stress disorder, and a global assessment of functioning 
score of 65-70 was assigned.  The appellant was judged to 
be employable. 

Likewise, the findings of the December 27, 2006 VA 
examination report preponderate against entitlement to an 
increased rating.  That study showed the Veteran to be 
fully oriented, cooperative, to use clear and coherent 
speech, to have goal directed thought, and to have no overt 
delusional beliefs.  Memory for recent and remote events 
was grossly intact, and there was no evidence of suicidal 
or homicidal ideation or intent.  His mood was moderately 
restricted, and his affect was mainly dysphoric.  The 
appellant did show evidence of being considerably 
frustrated, his response latency was mildly delayed, and 
attention and concentration were mildly impaired.  The 
examiner noted that the dosage of the appellant's 
psychotropic medication had increased, and it was 
increasingly difficult for the Veteran to avoid his own 
history in light of his son in law's current active duty 
service.  He did report having nightmares three times a 
week, and having an exaggerated startle response.  He was 
engaged in daily activity to include taking care of his 
automobiles, and being with his grandsons.  The pertinent 
diagnosis was moderate posttraumatic stress disorder, and a 
global assessment of functioning score of 60 was assigned.  
The examiner opined that the appellant's psychiatric 
symptoms did not preclude employment.

From the foregoing it is evident that the preponderance of 
the evidence during this term was generally negative for 
manifestations associated with a 50 percent rating.  
Specifically, there was no evidence of a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment or abstract 
thinking; or disturbances of motivation and mood.  In 
addition, there was no evidence that his posttraumatic 
stress disorder affected the Veteran's activities of daily 
living.  Therefore, the Board finds that for the period 
from November 22, 2004 through December 27, 2006, the 
Veteran's PTSD was properly evaluated as 30 percent 
disabling.  Accordingly, the claim for a higher rating is 
not warranted, and to that extent, the appeal is denied.

In arriving at the foregoing decision, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected PTSD for the period from 
November 22, 2004 through December 27, 2006.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application 
of the regular schedular standards in rating that disorder.  
38 C.F.R. § 3.321(b)(1) (2008).  Rather, the record shows 
that the manifestations of those disabilities are those 
contemplated by the regular schedular standards.  It must 
be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 

Finally, the Board has considered the testimony and 
writings of the appellant, however, the objective clinical 
findings made by health care professionals who have 
expertise in the field of psychiatry outweigh the 
subjective lay opinions of the appellant as to the severity 
of his illness.  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD, 
from November 22, 2004, through December 27, 2006, is 
denied.


REMAND

After reviewing the record, the Board finds that there may 
be outstanding evidence which could substantiate the 
Veteran's claim of entitlement to a rating in excess of 30 
percent for PTSD after December 27, 2006.  Therefore, 
additional development of the record is warranted prior to 
further consideration by the Board.

During his March 2009 hearing before the undersigned 
Veterans Law Judge, the Veteran testified that the 
manifestations of his PTSD had gotten worse since his 
December 2006 VA examination.  He noted that since the 
examination, he had been followed by VA for PTSD at the VA 
outpatient clinic in East Liverpool, Ohio where he received 
treatment every three months.  As such, he requested that 
an additional VA examination be administered to determine 
the level of impairment attributable to his PTSD.  

VA examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes.  38 C.F.R. § 3.326(a) (2008).  In this case, the 
records have not been requested which show the Veteran's 
treatment by VA for the last two and half years.  
Therefore, the record since the Veteran's December 2006 VA 
examination is not adequate to rate the Veteran's PTSD.  
Consequently, those records must be obtained and then 
reviewed in conjunction with a new VA examination.  
Accordingly, the case is remanded for the following 
actions:

1.  Request the records of the 
Veteran's treatment at the East 
Liverpool VA outpatient clinic from 
November 2006 through the present.  
Such records must be requested directly 
from the clinic and should include, but 
are not limited to, reports of intake 
interviews, discharge summaries, 
consultation reports, reports of 
psychologic testing, laboratory 
studies, daily clinical records, 
doctor's notes, nurse's notes, and 
prescription records.  Also request 
that the Veteran provide any such 
records he may have in his possession.  
A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.  When the foregoing actions have 
been completed, schedule the Veteran 
for a psychiatric examination to 
determine the level of impairment 
attributable to his PTSD.  The claims 
folder must be made available for the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
PTSD, the examiner must provide a 
detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the extent of his PTSD.  
The manifestations of the Veteran's 
PTSD and the level of impairment 
attributable to that disorder must be 
distinguished from any other 
psychiatric disability found to be 
present.  Any opinions must be 
accompanied by a complete rationale.  

3.  The Veteran is to be notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination, without good cause, 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event that the Veteran does not 
report for the aforementioned 
examination, documentation should be 
associated with the claims file which 
shows that the notice scheduling the 
examinations was sent to his last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.  After the examination has been 
completed, the RO must review the 
examination report and ensure that it 
is in complete compliance with the 
directives of this remand.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  When the foregoing actions have 
been completed, undertake any other 
indicated development.  Then 
readjudicate the issue of entitlement 
to a rating in excess of 30 percent for 
PTSD after December 27, 2006.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and 
his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do 
so.  However, he has the right to submit any additional 
evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


